Exhibit 10.20

AMENDMENT NO. 7 TO SUBLEASE

THIS AMENDMENT NO. 7 (the “Seventh Amendment”) is effective as of June 1, 2014
(the “Seventh Amendment Effective Date”) by and between SILVER CREEK
PHARMACEUTICALS (“Subtenant”) and FIBROGEN, INC. (“FibroGen”). This Seventh
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”), as previously amended (the “Prior
Amendments”). Subtenant and FibroGen shall be referred to individually herein as
a “Party”, and collectively as, the “Parties”.

WHEREAS, Subtenant is presently subletting certain office and laboratory space;
and

WHEREAS, Subtenant wishes to continue to sublease certain designated office and
laboratory space from FibroGen in the 409 Building; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

  (1) Unless otherwise defined herein, all capitalized terms and phrases used in
this Seventh Amendment shall have the meaning ascribed to them in the Sublease
as amended by the Prior Amendments.

 

  (2) Section 3.2 of the Sublease is hereby deleted in its entirety and replaced
with the following:

 

  “3.2 This Sublease will expire on:

 

  a) December 31, 2016 (“Expiration Date”)

 

  b) Subtenant shall have the option to extend term of lease for one additional
six (6) month term by giving thirty (30) days written notice no later than
thirty (30) days from the Expiration Date stated in Section 3.2a”



--------------------------------------------------------------------------------

  (3) Section 4.1 of the Sublease is hereby amended with the following:

“4.1 Subtenant shall pay a monthly rent (“Rent”) to FibroGen for the Subleased
Premises according to the following Schedule:

 

Months

   Rent/Sq.Ft./Mo.    Total Sq. Ft.      Amount/Mo.  

September 1, 2010-January 31, 2011
(Lab/Office)

   $6.80      761.00       $ 5,174.80   

February 1, 2011-April 30, 2011
(Lab/Office)

   $6.80      1271.00       $ 8,642.80   

May 1, 2011-June 14, 2011
(Lab/Office)

   $6.80      1354.00       $ 9,207.20   

June 15, 2011-July 31, 2011
(Lab/Office/Vivarium)

   $6.50/Vivarium
$6.80/Office/Lab     
 
 
  348.33
1354.00
Total Sq. Ft.
1738.33   
  
  
      $
$
 
$ 2,264.15
9,207.20
Total Amt./Mo.
11,471.35   
 
  
  

August 1, 2011-August 7, 2011
(Lab/Office/Vivarium)

   $6.50/Vivarium
$6.80/Office/Lab     
 
 
  348.33
1354.00
Total Sq. Ft.
1715.33   
  
  
      $
$
 
$ 511.28
2,079.00
Total Amt.
2,590.28   
 
  
  

August 8, 2011-August 31, 2011*
(Lab/Office/Vivarium)

   $6.50/Vivarium
$6.60/Office/Lab     
 
 
  348.33
1367.00
Total Sq. Ft.
1715.33   
  
  
      $
$
 
$ 1,752.87
6,984.96
Total Amt.
8,737.83   
 
  
  

September 1, 2011-December 14, 2013
(Lab/Office/Vivarium)

   $6.50/Vivarium
$6.60/Office/Lab     
 
 
  348.33
1367.00
Total Sq. Ft.
1715.33   
  
  
      $
$
 
$ 2,264.15
9,022.20
Total Amt./Mo.
11,286.35   
  
  
  

December 15, 2013-December 31, 2015
(Lab/Office/Vivarium)

   $6.50/Vivarium
$6.60/Office/Lab     
 
 
  511.33
1367.00
Total Sq. Ft.
1878.33   
  
  
      $
$
 
$ 3,323.65
9,022.20
Total Amt./Mo.
12,345.85   
 
  
  

January 1, 2016-December 31, 2016
(Lab/Office/Vivarium)

   $7.26      1878.33       $ 13,636.68   

 

* Note: Pro-Rated Rent Payment”

 

  (4) This Seventh Amendment, together with the Sublease, as amended by the
Prior Amendments, contains the entire understanding of the Parties with respect
to the subject matter hereof. Except as otherwise provided herein and in the
Prior Amendments, the Sublease has not been modified or amended and remains in
full force and effect. All express or implied agreements and understandings that
conflict with the terms of this Seventh Amendment, either oral or written,
heretofore made with respect to subject matter herein are expressly superseded
by this Seventh Amendment.

 

  (5) This Seventh Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. Counterparts may be signed and delivered by facsimile
and/or via portable document format (pdf) (or similar format), each of which
shall be binding when sent.

IN WITNESS WHEREOF, the Parties have executed this Seventh Amendment to the
Sublease as of the Seventh Amendment Effective Date.

 

FIBROGEN, INC.     SILVER CREEK PHARMACEUTICALS     By:   /s/ Pat Cotroneo    
By:   /s/ Matthew Onsum Name:   Pat Cotroneo     Name:   Matthew Onsum Title:  
CFO     Title:   President & CEO Date:   11/6/2015     Date:   11/6/2015

 

2